Citation Nr: 1718052	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the rating reduction for service-connected bilateral hearing loss from 10 percent to noncompensable effective February 1, 2013.

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss effective February 1, 2013 and a rating in excess of 40 percent for service-connected bilateral hearing loss effective June 23, 2015.

3.  Entitlement to an initial compensable disability rating for service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1974 and from December 1974 to December 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2012, June 2015, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board in his May 2013 VA Form 9, substantive appeal.  The Veteran's hearing was not scheduled until March 2017 and unfortunately, the Veteran indicated in his February 2017 correspondence, which was received in March 2017, that he would be unable to attend the hearing in person.  He requested the Board review his records and adjudicate his appeal.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to an initial compensable disability rating for service-connected right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to have improved during the entire period on appeal.

2.  The evidence of record supports a finding that the Veteran's hearing loss disability has been manifested by an exceptional pattern of hearing beginning on June 23, 2015 but no sooner.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 10 percent rating for bilateral hearing loss beginning on February 1, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The criteria for a rating in excess of 10 percent prior to June 23, 2015 and a rating in excess of 40 percent beginning on June 23, 2015 for service-connected bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Propriety of the Reduction

Service connection for bilateral hearing loss was established in a February 2009 rating decision and the RO assigned a 10 percent disability rating effective March 11, 2008.

The RO issued the March 2012 rating decision, proposing to reduce the Veteran's 10 percent rating for service-connected bilateral hearing loss to zero percent disabling.  Thereafter, a notice was sent to the Veteran in June 2012, proposing to reduce the Veteran's 10 percent disability rating to 0 percent disabling.  The Veteran responded with disagreement but did not request a hearing on the matter or provide additional evidence.  Therefore, the RO reduced the rating to 0 percent in an October 2012 rating decision, with the reduction effective February 1, 2013.  The Veteran appealed that decision to the Board.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) (including cases cited therein). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014).  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85 , 4.86.

If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued. 38 C.F.R. § 3.344(a). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating. 38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i). 

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 C.F.R. § 3.951 (2016). The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.   See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).   Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 10 percent evaluation had been in effect for less than five years at the time the reduction took place.   Specifically, the 10 percent rating was in place from March 11, 2008 to February 1, 2013, a period just under five years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The March 2012 VA examination, which is the basis of the Veteran's reduction in compensation, showed hearing loss at frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz to be 30 dB, 50 dB, 50 dB, 70 dB and 75 dB, respectively in the right ear, with an average of 61.  In the left ear, at the same frequencies, the Veteran showed hearing of 30 dB, 50 dB, 50 dB, 60 dB and 65 dB respectively with an average of 56.  Speech recognition was 92 percent in the right ear and 92 percent in the left ear.

Applying the results from the March 2012 VA audiological examination to Table VI yields a Roman numeral value of II in the right ear and I in the left ear.  See 38 C.F.R. § 4.85.  Applying those values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling based on these results.  Id.

However, in his November 2012 Notice of Disagreement, the Veteran contended that the audiologist who performed the March 2012 examination was preoccupied with her cell phone during his examination.  He contended the audiologist told him that his hearing loss had increased by as much as 10 percent in the left ear and 5 percent in the right ear but the reported results stated otherwise.  Furthermore, the Veteran contended the audiologist became frustrated that he was not signaling the button indicating the sounds he heard, at which time he would press the button to "humor her".  The Veteran also argued that he had had to increase the volume in his hearing aids significantly in the past year which supported his contention that his hearing had worsened, not improved.

As a result of the findings in the March 2012 VA examination, the RO reduced the Veteran's disability rating from 10 percent to noncompensable for his service-connected bilateral hearing loss.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) has been satisfied.  However, in addition to questions regarding the adequacy of the examination, the Board acknowledges the post-reduction evidence, discussed in detail below, which indicates the Veteran's hearing was worse than the results of this examination.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (indicating that examination reports on which the reduction are based must be adequate).  Taken together with the Veteran's complaints regarding the adequacy of the examination, the Board finds the exam warrants less than probative weight.  As such, the evidence does not clearly show improvement and the 10 percent disability rating will be restored.

Increased Rating

The Board will now evaluate whether an increased rating for the Veteran's service-connected bilateral hearing loss beginning February 1, 2013 is warranted based on the evidence of record.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.85 (2016), evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, using the Maryland CNC, together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz). This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The record reflects a private hearing examination was performed by an audiologist in May 2013.  The examination showed hearing loss at frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz to be 40 dB, 55 dB, 45 dB, 60 dB and 90 dB, respectively in the right ear.  In the left ear, at the same frequencies, the Veteran showed hearing of 40 dB, 50 dB, 55 dB, 65 dB and 100 dB respectively.  Speech recognition was 80 percent in the right ear and 70 percent in the left ear.  However, the report from the May 2013 private hearing examination indicates that the NU-6 list was used for the speech recognition portion of the examination.  As the speech recognition testing was not done pursuant to the Maryland CNC test, this evaluation is inadequate for rating purposes.  See 38 C.F.R. § 3.385.

Another VA examination was performed in June 2015.  The examination showed hearing loss at frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz to be 80 dB, 80 dB, 85 dB, 90 dB and 95 dB, respectively in the right ear with an average of 88 dB.  In the left ear, at the same frequencies, the Veteran showed hearing of 60 dB, 65 dB, 75 dB, 80 dB and 90 dB respectively, with an average of 78 dB.  Speech recognition was 80 percent in the right ear and 88 percent in the left ear.  

Applying the results from the June 2015 audiological examination to Table VI yields a Roman numeral value of V in the right ear and III in the left ear, yielding a 10 percent disability rating.  However, the Veteran has an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86, given that the results of audiology testing show puretone thresholds at all four of the specific frequencies of 55 dB or more.  As such, applying the puretone threshold averages to Table VIA yields a Roman number value of VIII for the right ear and VII for the left which supports a 40 percent disability rating in Table VII.

While the record includes VA treatment notations in which the Veteran was seen for his hearing loss and repair of his hearing aids, there are no additional audiometric findings for the period at issue.  Therefore, in this case, the numeric designations produce a 40 percent disability evaluation from June 23, 2015 onward, but not prior.  

Finally, consistent with the requirements of 38 C.F.R. § 4.10, the examiner provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity.  Specifically, the examiner took into account the Veteran's report that his hearing is especially difficult in the presence of noise.  This does not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

Therefore, the Board concludes that the preponderance of evidence supports a finding that the Veteran's bilateral hearing loss disability has approximated the criteria for a 40 percent disability rating from June 23, 2015 forward, but not prior.  The appeal must therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2016).


ORDER

A rating of 10 percent for service-connected bilateral hearing loss effective February 1, 2013 is restored.

A disability rating in excess of 10 percent for service-connected bilateral hearing loss prior to June 23, 2015 is denied.

A disability rating in excess of 40 percent for service-connected bilateral hearing loss effective June 23, 2015 is denied.   


	REMAND	

In a July 2015 Notice of Disagreement, the Veteran disagreed with the initial rating assigned in a June 2015 rating decision for his service-connected right knee strain and indicated his desire to appeal the decision. 

As VA has not yet provided the Veteran with a statement of the case with regard to the issue, it would be premature for the Board to address the issue on the merits.  Hence, the Board must remand the issue so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case in response to his July 2015 Notice of Disagreement as to the issue of entitlement to an initial compensable disability rating for service-connected right knee condition.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal. The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


